COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 LORENA QUIROZ and GARY S.                       §
                                                                 No. 08-12-00163-CV
 VERNIER,
                                                 §
                                                                    Appeal from the
                   Appellants,
                                                 §
                                                             383rd Judicial District Court
 v.
                                                 §
                                                               of El Paso County, Texas
 RUMMIE LEE GRAY, II,
                                                 §
                                                                 (TC# 2007-AG-2166)
                   Appellee.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2014.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.